—In an action, inter alia, to recover damages for breach of contract, the defendant appeals, as limited by its brief, from stated portions of an order of the Supreme Court, Queens County (Posner, J.), dated May 10, 1999, which, inter alia, upon renewal, granted *709that branch of the plaintiffs’ cross motion which was for summary judgment on the cause of action to recover damages for breach of contract, and adhered to so much of a prior determination made in an order of the same court dated September 9, 1996, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court properly found that a term in the written agreement between the parties was ambiguous (see, Van Wagner Adv. Corp. v S & M Enters., 67 NY2d 186). Accordingly, the use of extrinsic evidence to determine the intent of the parties was appropriate (see, First Dev. Corp. v Delco Plainview Realty Assocs., 194 AD2d 711).
The defendant’s remaining contentions are without merit. Bracken, J. P., Friedmann, Luciano and Smith, JJ., concur.